Name: Decision No 1/91 of the EEC-Austria Joint Committee of 10 September 1991 supplementing and amending, in the framework of the Joint Declaration concerning the review of the changes to the origin rules as a result of the introduction of the harmonized system, Annex III to Protocol No 3 concerning the definition of the concept of originating products and methods of administrative cooperation
 Type: Decision
 Subject Matter: European construction;  international trade;  Europe
 Date Published: 1991-11-12

 Avis juridique important|21991D1112(07)Decision No 1/91 of the EEC-Austria Joint Committee of 10 September 1991 supplementing and amending, in the framework of the Joint Declaration concerning the review of the changes to the origin rules as a result of the introduction of the harmonized system, Annex III to Protocol No 3 concerning the definition of the concept of originating products and methods of administrative cooperation Official Journal L 311 , 12/11/1991 P. 0011 - 0011DECISION N ° 1/91 OF THE EEC-AUSTRIA JOINT COMMITTEE of 10 September 1991 supplementing and amending, in the framework of the Joint Declaration concerning the review of the changes to the origin rules as a result of the introduction of the harmonized system, Annex III to Protocol N ° 3 concerning the definition of the concept of originating products and methods of administrative cooperation (91/577/EEC)THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Austria, signed in Brussels on 22 July 1972, Having regard to Protocol N ° 3 concerning the definition of the concept of originating products and methods of administrative cooperation, hereinafter referred to as Protocol N ° 3, and in particular Article 28 thereof, Whereas the Joint Declaration annexed to Decision N ° 1/88 of the EEC-Austria Joint Committee provides for a review of the changes made to the rules of origin as a result of the introduction of the harmonized system where the alterations result in a situation prejudicial to the interest of the sectors concerned; whereas it also provides for the substance of the rules of origin concerned to be restored as it was before Decision N ° 1/88; Whereas the rules of origin applicable to interlinings for collars and cuffs, cut out, of HS heading ex 62.17, as established by Decision N ° 1/88 of the EEC-Austria Joint Committee, should be amended to restore the substance of these rules as it was before the introduction of the harmonized system, HAS DECIDED AS FOLLOWS: Article 1 The heading and relevant rules in the list annexed to this Decision shall be inserted in the corresponding heading and rules in the List in Annex III to Protocol N ° 3 to the EEC-Austria Agreement. Article 2 This Decision shall apply with effect from 1 January 1988. Done at Brussels, 10 September 1991. For the Joint Committee The President W. WOLTE ANNEX >TABLE>